Exhibit 10.1

SIXTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Sixth
Amendment”) dated May 4, 2010, is by and among StoneMor GP LLC, a Delaware
limited liability company (the “General Partner”), StoneMor Partners L.P., a
Delaware limited partnership (the “Partnership”), StoneMor Operating LLC, a
Delaware limited liability company (the “Operating Company”), the Subsidiaries
of the Operating Company set forth on the signature pages hereto (together with
the Operating Company, each individually a “Borrower” and collectively, the
“Borrowers” and together with the General Partner and the Partnership, each
individually a “Credit Party” and collectively, the “Credit Parties”), the
Lenders, and Bank of America, N.A., a national banking association, as
Administrative Agent for the benefit of the Lenders (in such capacity, the
“Administrative Agent”), and as Swing Line Lender and L/C Issuer.

BACKGROUND

A. Pursuant to that certain Amended and Restated Credit Agreement, dated
August 15, 2007, by and among the parties hereto, as amended by: (a) that
certain First Amendment to Amended and Restated Credit Agreement, dated
November 2, 2007; (b) that certain Second Amendment to Amended and Restated
Credit Agreement, dated April 30, 2009; (c) that certain Third Amendment to
Amended and Restated Credit Agreement, dated July 6, 2009; (d) that certain
Fourth Amendment to Amended and Restated Credit Agreement, dated November 24,
2009; and (e) that certain Fifth Amendment to Amended and Restated Credit
Agreement, dated January 15, 2010 (as amended, modified or otherwise
supplemented from time to time, the “Credit Agreement”), the existing Lenders
agreed, inter alia, to extend to the Borrowers (i) a revolving credit facility
in the maximum aggregate principal amount of Thirty-Five Million Dollars
($35,000,000), and (ii) an acquisition facility in the maximum aggregate
principal amount of Forty-Five Million Dollars ($45,000,000).

B. The Borrowers have requested (a) an adjustment to the definition of
Consolidated EBITDA to exclude realized losses from the sale of investments in
the Highland Floating Rate Advantage Fund and (b) an increase in the maximum
permitted Consolidated Leverage Ratio for certain fiscal periods.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. Definitions.

(a) General Rule. Except as expressly set forth herein, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement.

(b) Additional Definitions. The following additional definitions are hereby
added to Section 1.01 (Defined Terms) of the Credit Agreement to read in their
entirety as follows:

“Highland Capital Sale” means the sale by the Credit Parties of all of their
investments held, as of the date of the Sixth Amendment, in one or more
Merchandise Trusts in the Highland Floating Rate Advantage Fund.

 

1



--------------------------------------------------------------------------------

“Sixth Amendment” means the Sixth Amendment to this Agreement dated May 4, 2010.

(c) Amendment to Definition of “Applicable Rate”. The last sentence within the
definition of “Applicable Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety, as follows:

Notwithstanding anything to the contrary contained in this definition (i) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (c), and (ii) commencing on the effective date
of the Sixth Amendment until such time as the Agent shall have received a
Compliance Certificate (evidencing compliance with all financial covenants set
forth in Section 7.11) for a Measurement Period ending on or after December 31,
2010, Pricing Level 3 of the Applicable Rate for (A) Eurodollar Rate Loans and
Letter of Credit Fees, shall be 4.50%, and (B) Base Rate Loans, shall be 3.50%.

(d) Amendment to Definition of “Consolidated EBITDA”. The definition of
“Consolidated EBITDA” set forth in Section 1.01 of the Credit Agreement is
hereby amended by adding the parenthetical phrase “(other than any changes
arising as a result of the Highland Capital Sale)” after the phrase “for any
changes” in the second sentence of such definition.

2. Amendment to Subsection (c) of Section 7.11 (Financial Covenants).
Section 7.11(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio to be
greater than: (i) 4.15 to 1.0, for any Measurement Period ending prior to
July 1, 2010; (ii) 4.00 to 1.0, for any Measurement Period ending between
July 1, 2010 and September 30, 2010; (iii) 3.75 to 1.0, for any Measurement
Period ending between October 1, 2010 and December 31, 2010 or (iv) 3.65 to 1.0,
for any Measurement Period ending after December 31, 2010.

3. Amendment and Restatement of Exhibit D. Except with respect to Exhibit D
(Compliance Certificate), which is hereby amended, restated and replaced by
Exhibit D attached to this Sixth Amendment, each of the Schedules and Exhibits
to the Credit Agreement are true and correct in all material respects and are
not amended, restated or replaced by this Sixth Amendment.

4. Representations and Warranties. Each Credit Party hereby represents and
warrants to the Administrative Agent and the Lenders that, as to such Credit
Party:

(a) Representations. Each of the representations and warranties of or as to such
Credit Party contained in the Credit Agreement and the other Credit Documents
are true and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof, except to the extent such representation or
warranty was made as of a specific date;

 

2



--------------------------------------------------------------------------------

(b) Power and Authority. (i) Such Credit Party has the power and authority under
the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this Sixth Amendment and any other documents
which the Administrative Agent requires such Credit Party to deliver hereunder
(this Sixth Amendment and any such additional documents delivered in connection
with the Sixth Amendment are herein referred to as the “Sixth Amendment
Documents”); and (ii) all actions, corporate or otherwise, necessary or
appropriate for the due execution and full performance by such Credit Party of
the Sixth Amendment Documents have been adopted and taken and, upon their
execution, the Credit Agreement, as amended by this Sixth Amendment and the
other Sixth Amendment Documents will constitute the valid and binding
obligations of such Credit Party enforceable in accordance with their respective
terms, except as such enforcement may be limited by any Debtor Relief Law from
time to time in effect which affect the enforcement of creditors rights in
general and the availability of equitable remedies;

(c) No Violation. The making and performance of the Sixth Amendment Documents
will not (i) contravene, conflict with or result in a breach or default under
any applicable law, statute, rule or regulation, or any order, writ, injunction,
judgment, ruling or decree of any court, arbitrator or governmental
instrumentality, (ii) contravene, constitute a default under, conflict or be
inconsistent with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any Credit Party pursuant to the terms of any
indenture, mortgage, deed of trust, loan agreement, credit agreement or any
other agreement or instrument to which any Credit Party is a party or by which
it or any of its property or assets are bound or to which it may be subject or
(iii) contravene or violate any provision of the certificate of incorporation,
by-laws, certificate of partnership, partnership agreement, certificate of
limited liability company, limited liability company agreement or equivalent
organizational document, as the case may be, any Credit Party;

(d) No Default. Immediately prior to and after giving effect to this Sixth
Amendment, no Default or Event of Default has occurred and is continuing; and

(e) No Material Adverse Effect. No Material Adverse Effect has occurred since
December 31, 2009.

(f) Organizational Documents. There have been no changes in the organizational
documents of the Credit Parties since August 15, 2007 (or such later date as any
such organizational documents were initial adopted), except as described on
Annex 1 hereto or as previously disclosed to the Administrative Agent in
writing, certified copies of which have been previously provided to the Lenders;

5. Conditions to Effectiveness of Amendment. This Sixth Amendment shall be
effective upon the Administrative Agent’s receipt of the following, each in form
and substance reasonably satisfactory to the Administrative Agent:

(a) Sixth Amendment. This Sixth Amendment, duly executed by the Credit Parties
and the Required Lenders;

 

3



--------------------------------------------------------------------------------

(b) Amendment to Note Purchase Agreement. A duly executed copy of the Sixth
Amendment to Amended and Restated Note Purchase Agreement, dated as of the date
hereof, by and among the Credit Parties and the Purchasers, amending the Note
Purchase Agreement in a similar manner to this Sixth Amendment;

(c) Other Fees and Expenses. Payment to the Administrative Agent, in immediately
available funds, of all amounts necessary to reimburse the Administrative Agent
for the reasonable fees and costs incurred by the Administrative Agent in
connection with the preparation and execution of this Sixth Amendment and any
other Credit Document, including, without limitation, all fees and costs
incurred by the Administrative Agent’s attorneys;

(d) Consent and Waivers. Copies of any consents or waivers necessary in order
for the Credit Parties to comply with or perform any of its covenants,
agreements or obligations contained in any agreement which are required as a
result of any Credit Party’s execution of this Sixth Amendment, if any; and

(e) Other Documents and Actions. Such additional agreements, instruments,
documents, writings and actions as the Administrative Agent may reasonably
request.

6. No Waiver; Ratification. The execution, delivery and performance of this
Sixth Amendment shall not (a) operate as a waiver of any right, power or remedy
of the Lenders under the Credit Agreement or any other Credit Document and the
agreements and documents executed in connection therewith or (b) constitute a
waiver of any provision thereof. Except as expressly modified hereby, all terms,
conditions and provisions of the Credit Agreement and the other Credit Documents
shall remain in full force and effect and are hereby ratified and confirmed by
each of the Credit Parties. Nothing contained herein constitutes an agreement or
obligation by the Administrative Agent or the Lenders to grant any further
amendments to the Credit Agreement or any of the other Credit Documents.

7. Acknowledgments. To induce the Administrative Agent and the Amendment Lenders
to enter into this Sixth Amendment, the Credit Parties acknowledge, agree,
warrant, and represent that:

(a) Acknowledgment of Obligations; Collateral; Waiver of Claims. (i) the Credit
Documents are valid and enforceable against, and all of the terms and conditions
of the Credit Documents are binding on, the Credit Parties; (ii) the liens and
security interests granted to the Collateral Agent, on behalf of the Secured
Parties, by the Credit Parties pursuant to the Credit Documents are valid, legal
and binding, properly recorded or filed and first priority perfected liens and
security interests (subject to Permitted Liens); and (iii) the Credit Parties
hereby waive any and all defenses, set offs and counterclaims which they,
whether jointly or severally, may have or claim to have against each of the
Secured Parties as of the date hereof.

(b) No Waiver of Existing Defaults. No Default or Event of Default exists
immediately before or immediately after giving effect to this Sixth Amendment.
Nothing in this Sixth Amendment nor any communication between any Secured Party,
any Credit Party or any of their respective officers, agents, employees or
representatives shall be deemed to constitute a waiver of (i) any Default or
Event of Default arising as a result of the foregoing representation proving to
be false or incorrect in any material respect, or (ii) any rights or remedies
which any Secured Party has against any Credit Party under the Credit Agreement
or any other Credit Document and/or applicable law, with respect to any such
Default or Event of Default arising as a result of the foregoing representation
proving to be false or incorrect in any material respect.

 

4



--------------------------------------------------------------------------------

8. Binding Effect. This Sixth Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

9. Governing Law. This Sixth Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to the choice of law doctrine of the Commonwealth of Pennsylvania.

10. Headings. The headings of the sections of this Sixth Amendment are inserted
for convenience only and shall not be deemed to constitute a part of this Sixth
Amendment.

11. Counterparts. This Sixth Amendment may be executed in any number of
counterparts with the same affect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original. Delivery of an executed counterpart of a signature page of this Sixth
Amendment by telecopy or by electronic means shall be effective as delivery of a
manually executed counterpart of this Sixth Amendment.

12. Consent. To the extent that consent of the Lenders is required, the Lenders
hereby consent to the Sixth Amendment to Amended and Restated Note Purchase
Agreement dated as of the date hereof among the Credit Parties and the
Purchasers.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this Sixth Amendment to Amended and Restated Credit
Agreement as of the date first above written.

 

General Partner: STONEMOR GP LLC By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

Partnership: STONEMOR PARTNERS L.P. By:   STONEMOR GP LLC  

    its General Partner

By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

Operating Company: STONEMOR OPERATING LLC By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

Borrowers’ Signature Page to Sixth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Additional Credit Parties

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park Subsidiary, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Clover Leaf Park Cemetery Association

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

Highland Memorial Park, Inc.

Hillside Memorial Park Association, Inc.

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

Modern Park Development Subsidiary, Inc.

Northlawn Memorial Gardens

Oak Hill Cemetery Subsidiary, Inc.

Ohio Cemetery Holdings, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

 

By:  

/s/ Paul Waimberg

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

Borrowers’ Signature Page to Sixth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Perpetual Gardens.Com, Inc.

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

 

By:  

/s/ Paul Waimberg

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

Borrowers’ Signature Page to Sixth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Birchlawn Burial Park LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Mid-Atlantic States, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary LLC

Henry Memorial Park LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Modern Park Development LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

Plymouth Warehouse Facilities LLC

PVD Acquisitions LLC

Rockbridge Memorial Gardens LLC

Rolling Green Memorial Park LLC

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

 

By:  

/s/ Paul Waimberg

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

Borrowers’ Signature Page to Sixth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Florida Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaii LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Holding of Pennsylvania LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

 

By:  

/s/ Paul Waimberg

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

Borrowers’ Signature Page to Sixth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Virginia Memorial Service LLC

WNCI LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:  

/s/ Paul Waimberg

Paul Waimberg, as Vice President of Finance for each of the above-named Credit
Parties

Borrowers’ Signature Page to Sixth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Kathleen Carry

Name:  

Kathleen Carry

Title:  

Vice President

Administrative Agent’s Signature Page to Sixth Amendment to Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Kenneth G. Wood

Name:   Kenneth G. Wood Title:   Senior Vice President

Lender’s Signature Page to Sixth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SOVEREIGN BANK By:  

 

Name:  

 

Title:  

 

Lender’s Signature Page to Sixth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

TD BANK, N.A. By:  

/s/ Peter L. Davis

Name:  

Peter L. Davis

Title:  

SVP

Lender’s Signature Page to Sixth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. By:  

/s/ Allison Sardo

Name:   Allison Sardo Title:   Senior Vice President

Lender’s Signature Page to Sixth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

FIRST NIAGARA BANK, N.A., successor by merger to Harleysville National Bank and
Trust Company By:  

/s/ Henry G. Kush, Jr.

Name:  

Henry G. Kush, Jr.

Title:  

V.P.

Lender’s Signature Page to Sixth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SUN NATIONAL BANK By:  

/s/ Christopher P. Kleczkowski

Name:  

Christopher P. Kleczkowski

Title:  

SVP

Lender’s Signature Page to Sixth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

TRISTATE CAPITAL BANK By:  

/s/ Kent Nelson

Name:  

Kent Nelson

Title:  

SVP

Lender’s Signature Page to Sixth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

BENEFICIAL MUTUAL SAVINGS BANK By:  

/s/ Andrew J. Niesen

Name:  

Andrew J. Niesen

Title:  

Vice President

Lender’s Signature Page to Sixth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

FOX CHASE BANK By:  

/s/ Paul A. Pyfer

Name:  

Paul A. Pyfer

Title:  

Sr. Relationship Mgr.

Lender’s Signature Page to Sixth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB By:  

/s/ Garrett McKinnon

Name:   Garrett McKinnon Title:   Senior Vice President

Lender’s Signature Page to Sixth Amendment to Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

Annex 1

None.